Judgment reversed for reasons stated in journal entry.
*406This court proceeding to render the judgment which the circuit court should have rendered hereby reverses the judgment of said court of common pleas for error in refusing to charge the jury as requested by plaintiff in error, said charge being on page 150 of the printed record of this case; also for error committed in the general charge to the jury on page 151 of the printed record. ' It is therefore considered by this court that said cause be remanded to the court of common pleas for new trial and for further proceedings according to law.
Sitauck, C. J., Price, Summers and Davis, JJ., concur.